Citation Nr: 1707492	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for PTSD and for major depressive disorder.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In January 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In October 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claims (as reflected in a May 2015 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In September 2015, the Board denied service connection for PTSD and remanded the matter of the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected IBS, to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in a May 2016 SSOC) and returned the remaining matter on appeal to the Board for further consideration.  

The Board notes that this appeal is now being processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay the appellate decision on this matter. 

Most recently, in September 2015, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected IBS, for an addendum VA opinion from the March 2015 VA examiner.  The Board instructed the VA examiner to address the etiology of any previously diagnosed acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.  Specifically, the VA examiner was asked to provide an opinion with respect to each previously diagnosed disability as to whether it was at least as likely as not that the disability had its onset in service or was otherwise medically related to service, and if not, whether it was caused by or aggravated by the Veteran's service-connected IBS.  The Board also asked the AOJ to obtain any outstanding, pertinent records from the VA Medical Center in Little Rock, Arkansas since April 2015 and send the Veteran a letter requesting that he provide sufficient information and authorization to obtain any additional evidence not currently of record.

Pursuant to the September 2015 Board remand, in September 2015, the AOJ obtained and associated additional VA treatment records and sent the Veteran and his representative a letter requesting that he provide sufficient information and authorization to obtain any additional evidence not currently of record.  In addition, in November 2015, the March 2015 VA examiner provided an addendum opinion as to whether the previously diagnosed major depressive disorder and anxiety disorder had their onset in or were otherwise medically related to military service, or caused by or aggravated by the Veteran's service-connected IBS.  The VA examiner indicated that a thorough review of the record had been  done, and opined that the Veteran met the diagnostic criteria for major depressive disorder and anxiety disorder beginning around 2006.  She noted that the Veteran's psychiatric symptoms started in 2006 "when health problems escalated and [the] Veteran was 'in a dark hole.'"  She listed specific health problems noted in the Veteran's primary care notes from August 2005 to June 2006, which included stomach cramps and diarrhea in April 2006, as well as symptoms of depression in June 2006.  The VA examiner opined that the Veteran's depression and anxiety was less likely than not related to his service-connected IBS and less likely than not related to military service.  The VA examiner further stated that the Veteran's service treatment records (STRs) were silent in regards to any diagnosis or complaints of depression.  

The Board notes, however, that, in the  November 2015 opinion, the  VA examiner failed to provide a comprehensive rationale for the opinio that reflects full consideration of all lay assertions pertinent to this claim.  In this regard, the Board notes that  the record contains numerous statements from the Veteran, which competently describe his symptomatology.  Specifically, the Veteran has stated that he had feelings of utter hopelessness, guilt, and a loss of interest in hobbies.  The Veteran also has described trouble sleeping, which was also reported in his June 1991 STRs.  In June and July 2009, the Veteran's wife, mother, and father corroborated the Veteran's statements describing the Veteran's symptomatology during and after his military service.  Specifically, the Veteran's wife indicated that the Veteran had symptoms of depression during his leave while he was on active duty.  The VA examiner failed to address these statements in the addendum opinion.  As to the claim for secondary service connection for service-connected IBS, the VA examiner did not address the Veteran's statements regarding the connection between his IBS and his psychiatric symptoms, to include a January 2013 statement that his depression worsened whenever he had flare-ups of his IBS, as well as his inability to maintain employment due to his IBS.  Furthermore, the VA examiner did not address whether the Veteran's psychiatric disorders were aggravated by his service-connected IBS.

Under these circumstances, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected IBS, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought). 

Accordingly, the AOJ should obtain an addendum opinion from the November 2015 VA examiner (or from another appropriate physician based on claims file review, if possible) addressing the etiology of the Veteran's current psychiatric disorders-addressing all applicable theories of entitlement, to include on secondary basis, and based full consideration of all pertinent evidence.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the service connection  claim.  See 38 C.F.R. § 3.655 ((2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center in Little Rock, Arkansas, and that records from that facility dated through July 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran since July 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining  claim  on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  In adjudicating the claim, the AOJ should consider all relevant evidence added to the claims file that has not been considered.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Little Rock VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. §  3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.


Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2015 VA examiner.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

With respect to each diagnosed psychiatric disability other than PTSD,  the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

a.	 had its onset during service or is otherwise medically related to service; or, if not

b.	was caused OR has been aggravated (worsened beyond natural progression) by the Veteran's service-connected IBS. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting, to include identification of the baseline level of disability prior to the aggravation (to the extent possible) 

In providing the requested opinions, the examiner must  consider and discuss all pertinent medical evidence and other objective evidence of record, as well as all lay assertions, to particularly include the statements from the Veteran and his family members.

The physician is advised that the Veteran and his family members are each competent to report matters within his or her personal knowledge (to include symptoms experienced or observed, as appropriate), and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected IBS, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file since the last adjudication), and all legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all deteminations, and afford them an appropriate time  period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


